21-211-cv
The New York Times Co. v. U.S. Department of Health and Human Services




                                        In the
               United States Court of Appeals
                           for the Second Circuit


                                AUGUST TERM 2021

                                    No. 21-211-cv

                        THE NEW YORK TIMES COMPANY,
                         DOW JONES & COMPANY, INC.,
                            CHRISTOPHER WEAVER,
                              Plaintiffs-Appellees,

                                            v.

      UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                        Defendant-Appellant. ∗



     On Appeal from the United States District Court for the Southern
                         District of New York



                           ARGUED: SEPTEMBER 23, 2021
                           DECIDED: SEPTEMBER 30, 2021




∗
    The Clerk of Court is directed to amend the caption as set forth above.
Before: CABRANES, POOLER, and BIANCO, Circuit Judges.




      Defendant United States Department of Health and Human
Services appeals from the January 22, 2021, judgment of the United
States District Court for the Southern District of New York
(Gorenstein, M.J.) granting summary judgment to Plaintiffs The New
York Times Company, Dow Jones & Company, Inc., and Christopher
Weaver. This appeal presents the question of whether a report
evaluating the Indian Health Service’s management and
administration is a “medical quality assurance record” under 25 U.S.C.
§ 1675, and thus exempt from disclosure under the Freedom of
Information Act, 5 U.S.C. § 552(b)(3). We find that it is not, and,
accordingly, AFFIRM the ruling of the district court.



                         MATTHEW E. KELLEY (Seth D. Berlin, on the
                         brief), Ballard Spahr LLP, Washington, DC,
                         (David E. McCraw, Alexandra Settelmayer,
                         The New York Times Company, New York,
                         NY, on the brief) for Plaintiffs-Appellees.

                         JENNIFER C. SIMON (Benjamin H. Torrance,
                         on the brief), Assistant United States
                         Attorneys, for Audrey Strauss, United States
                         Attorney for the Southern District of New
                         York, New York, NY, for Defendant-
                         Appellant.




                                   2
PER CURIAM:

      This appeal presents the following question: Is a report

evaluating    the    Indian    Health    Service’s    management       and

administration a “medical quality assurance record” under 25 U.S.C.

§ 1675 that is exempt from disclosure pursuant to the Freedom of

Information Act, 5 U.S.C. § 552(b)(3)?       Finding that it is not, we

AFFIRM the judgment of the U.S. District Court for the Southern

District of New York (Gorenstein, M.J.). 1

                           I. BACKGROUND

      Stanley Patrick Weber, a pediatrician, began working for the

Indian Health Service (“IHS") in the mid-1980s. In 1992, he moved to

an IHS hospital in Browning, Montana. Soon thereafter, community

members and IHS staff began to suspect that he was a pedophile.

Their reasons for suspicion included seeing Weber with boys at Pizza

Hut, hearing about an arranged camping trip with future patients, and


      1 The Parties consented to proceed before the Magistrate Judge for all
purposes pursuant to 28 U.S.C. § 636(c).




                                     3
learning that he had hosted young people at his home. Weber’s

supervisor confronted him, and the hospital’s CEO alerted IHS

officials.

       In 1995, rather than firing Weber, IHS transferred him to a

hospital in Pine Ridge, South Dakota.       Suspicions of pedophilia

followed Weber to South Dakota. However, despite at least two

investigations—and excepting a temporary suspension during one of

them—Weber continued to work for IHS in South Dakota for 20 years.

       In 2018, Weber was convicted in the United States District Court

for the District of Montana of sexually abusing patients. In 2019, he

was convicted of the same in the United States District Court for the

District of South Dakota. Weber was sentenced to over 18 years in

prison for crimes committed in Montana, and five consecutive life

sentences for crimes committed in South Dakota.

       These criminal cases prompted additional investigations,

including by journalists and government entities. In October 2018, IHS




                                   4
issued a solicitation, described as an “IHS Internal Medical Quality

Assurance Review.” 2          This solicitation described IHS’s intent to

“review . . . [IHS’s] policies and procedures regarding the reporting of

allegations of sexual abuse of IHS patients by IHS clinical staff.” 3 In

May 2019, IHS awarded a contract to conduct this review to Integritas

Creative Solutions LLC (“Integritas”).

      In January 2020, Integritas delivered its report to IHS. Among

other documents, this report was based on a review of agency policies

and procedures, personnel files, and other agency correspondence.

The report included “recommendations for protecting IHS patients,”

and IHS has since relied on the report “to formulate and revise policies

and standard operating procedures.” 4 We have reviewed the report in

camera, and can confirm that the District Court accurately




      2   Joint App’x 1053.
      3   Id.
      4   Id. at 23.




                                       5
characterized it as (1) recounting Weber’s and various other IHS

employees’ sexual misconduct; (2) analyzing the managerial and

administrative failures that enabled or tolerated this misconduct; and

(3) recommending policy and management changes.

      In early 2020, The New York Times Company, Dow Jones &

Company, Inc. (which publishes The Wall Street Journal), and Wall Steet

Journal reporter Christopher Weaver (together, “Plaintiffs”) requested

that IHS disclose the report under the Freedom of Information Act

(“FOIA”). When they received no response, they brought suit; The

New York Times Company on April 16, 2020, and Dow Jones &

Company, Inc. and Christopher Weaver on April 20, 2020.            IHS

belatedly denied Plaintiffs’ FOIA requests on May 21, 2020. It stated

that the report was a medical quality assurance record that was exempt

from FOIA pursuant to 25 U.S.C. § 1675. The District Court disagreed,

and ordered IHS to turn over the report.          The United States




                                  6
Department of Health and Human Services (the “Department”)

appeals from this ruling.

                                     II. DISCUSSION

       This appeal presents the question of whether Integritas’s report

evaluating IHS’s management and administration is a “medical

quality assurance record” exempt from FOIA under Section 805 of the

Indian Health Care Improvement Act, 25 U.S.C. § 1675. We review de

novo a district court’s grant of summary judgment in a FOIA case. 5

“The agency asserting [a FOIA] exemption bears the burden of proof,

and all doubts as to the applicability of the exemption must be

resolved in favor of disclosure.” 6

       The relevant parts of 25 U.S.C. § 1675, which define “medical

quality assurance program” and, in turn, “medical quality assurance




       5 Am. C.L. Union v. Nat’l Sec. Agency, 925 F.3d 576, 588 (2d Cir. 2019); accord
Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 69 (2d Cir. 2009).
       6   Wilner, 592 F.3d at 69.




                                           7
record,” and establish these records’ exemption from FOIA, are as

follows:

      (a) Definitions
      In this section:
      ...
      (2) Medical quality assurance program
      The term “medical quality assurance program” means
      any activity carried out before, on, or after March 23, 2010,
      by or for any Indian health program or urban Indian
      organization to assess the quality of medical care,
      including activities conducted by or on behalf of
      individuals, Indian health program or urban Indian
      organization medical or dental treatment review
      committees, or other review bodies responsible for
      quality assurance, credentials, infection control, patient
      safety, patient care assessment (including treatment
      procedures, blood, drugs, and therapeutics), medical
      records, health resources management review, and
      identification and prevention of medical or dental
      incidents and risks.

      (3) Medical quality assurance record
      The term “medical quality assurance record” means the
      proceedings, records, minutes, and reports that--
      (A) emanate from quality assurance program activities
      described in paragraph (2); and
      (B) are produced or compiled by or for an Indian health
      program or urban Indian organization as part of a
      medical quality assurance program.




                                   8
       (b) Confidentiality of records
       Medical quality assurance records created by or for any
       Indian health program or a health program of an urban
       Indian organization as part of a medical quality assurance
       program are confidential and privileged. Such records
       may not be disclosed to any person or entity, except as
       provided in subsection (d).
       ...
       (g) Exemption from Freedom of Information Act
       Medical quality assurance records described in
       subsection (b) may not be made available to any person
       under section 552 of Title 5.

Because § 1675 “refers to particular types of [records] to be withheld,”

“medical quality assurance records” are “specifically exempted from

disclosure by statute” under FOIA’s Exemption 3. 7

       We interpret § 1675(a)(2)’s requirement that a “medical quality

assurance record” emanate from an “activity carried out . . . to assess

the quality of medical care” based on “the plain language of the

statute, giving the statutory terms their ordinary or natural meaning.” 8




       7   See 5 U.S.C. § 552(b)(3).
       8Spadaro v. U.S. Customs & Border Prot., 978 F.3d 34, 46 (2d Cir. 2020) (citation
and internal quotation marks omitted).




                                           9
Accordingly, “assess” is defined as: “to make a judgment about

(something).” 9 And “quality” is defined as: “degree of excellence.” 10

The Parties dispute the proper scope of the statutory phrase “medical

care.” The Department asserts that it is broad and includes avoiding

sexual abuse of patients.        Plaintiffs counter that, to the extent it

includes patient safety, it refers only to preventing medical errors. For

purposes of this appeal, we assume without deciding that the

Department’s broader definition is accurate, and that an activity, such

as an investigation, carried out to make a judgment about IHS’s degree

of excellence in avoiding sexual abuse of patients would be exempt

from disclosure under § 1675.

       The report does not make such a judgment. While it makes a

judgment about the degree of excellence of IHS administration, it does




       9        Assess,         Merriam-Webster,             https://www.merriam-
webster.com/dictionary/assess (last visited Sept. 27, 2021).
       10       Quality,        Merriam-Webster,              https://www.merriam-
webster.com/dictionary/quality (last visited Sept. 27, 2021).




                                       10
not evaluate the medical care IHS provides. The report focuses on

administrative errors: errors in management, reporting, investigation,

and communication, including by specific administrators. And it

suggests changes to improve IHS’s practices and policies. But the

report’s conclusion that IHS responded poorly to some examples of

inadequate medical care is different from an evaluation of the caliber

of medical care provided at IHS hospitals. The report does not link

IHS’s administrative errors to the incidence of sexual abuse of patients.

Nor does it link these errors to the quality of other aspects of medical

care at IHS hospitals.

      The report’s discussion of Weber’s and similar cases does not

change the outcome. First, the report does not evaluate the medical

care provided by Weber, which IHS knew to be grossly inadequate

when it solicited the report. As the Department states, “it is simple

common sense that a doctor who abuses a patient . . . has failed to




                                   11
provide quality medical care.” 11 Second, the report does not make a

judgment about the degree of excellence of the medical care provided

at IHS hospitals. While the report links Weber’s case to similar cases,

it offers no judgment, for example, regarding the extent to which IHS

patients experience sexual abuse.              Instead, it notes only that the

management and administrative errors in Weber’s case were also

present in the handling of other cases. Nor does the report make a

judgment about the effect of the identified incidents of sexual abuse

on the caliber of other aspects of medical care at IHS hospitals. In

short, the report discusses sexual abuse at IHS hospitals for the

purpose of evaluating IHS’s management and administration, not its

medical care.

       While few courts have addressed this issue, Parker v. United

States is consistent with our reasoning. 12 In Parker, the district court


       11   Def.’s Reply Br. 9.
       12No. 18-CV-123, 2020 WL 729211 (D. Neb. Feb. 13, 2020) (Nelson, M.J.), aff’d
sub nom. Parker v. Vista Staffing Sols., Inc., 2020 WL 5593880 (D. Neb. Sept. 18, 2020).




                                          12
held that, while § 1675 protects “records emanating from IHS’[s]

credentialing and privileging process” and evaluations of services and

work provided for an IHS hospital, it does not protect “documents

concerning corrective actions, remedial measures, practice changes,

and procedure/policy changes, taken in response to” indications of

possible poor medical care—specifically “immediate jeopardy

citations.” 13 We take no position on the view expressed in Parker that

§ 1675 exempts from disclosure credentialing and evaluation

documents. However, we agree with its conclusion that documents

evaluating medical care are distinct from documents evaluating the

managerial and administrative response to instances of subpar care.

Here, there is no dispute that the Integritas report is the latter.

      That the agency solicitation and the report use the language of

§ 1675 does not change the outcome. If it did, IHS could immunize

any document from disclosure, which is incompatible with the



      13   Id. at *9, 11.




                                    13
statutory policies that underlie FOIA. 14 Nor does the involvement of

IHS’s Office of Quality change our conclusion. The statute references

“other review bodies,” and states that “activities conducted by or on

[their] behalf” may be “includ[ed]” in a medical quality assurance

program. 15 However, these review bodies do not get a wholesale pass

from the requirements of FOIA; the documents they produce are

exempt only if they emanate from activities assessing the quality of

medical care. 16 The Department’s argument that “any activity” is

broader than “any peer review activity” 17 is beside the point, as the

statute exempts “any activity” only insofar as that activity “assess[es]

the quality of medical care.” 18 And we have little difficulty rejecting

the   Department’s           various        arguments       about   the   virtues   of


      14 See Spadaro, 978 F.3d at 45 (noting that FOIA exemptions “must be
narrowly construed” (citation omitted)).
      15   See 25 U.S.C. § 1675(a)(2).
      16   See id. § 1675(a)(2)–(3), (g).
      17   Def.’s Br. 15-17 (citing 10 U.S.C. § 1102(j)).
      18   25 U.S.C. § 1675(a)(2).




                                             14
confidentiality, which beg the question of the intended scope of the

exemption.        Finally, that the report may contribute to improved

medical care is beside the point. The same is conceivably true for all

activities by IHS and its affiliates, but § 1675 protects from disclosure

only activities that “assess the quality of medical care.” 19

       To summarize, we hold that the Integritas report evaluating

IHS’s management and administration is not a “medical quality

assurance record” under 25 U.S.C. § 1675. 20

                             III. CONCLUSION

       We have considered all of the Department’s remaining

arguments and find them to be without merit.                 Accordingly, we

AFFIRM the January 22, 2021, judgment of the District Court.




       19   Id.
       20 We need not reach the issue of whether the investigation was carried out
“by or for” an Indian health program. See id.




                                       15